PER CURIAM.
Without reaching any of the other issues presented, we conclude, on the appeal, that attorney’s fees were properly denied but, on the cross-appeal, that costs were improperly granted because the application under Florida Rule of Civil Procedure 1.442 was untimely served more than the thirty days after the judgment provided by Florida Rule of Civil Procedure 1.525. See Gulf Landings Ass’n, Inc. v. Hershberger, 845 So.2d 344 (Fla. 2d DCA 2003); Wentworth v. Johnson, 845 So.2d 296 (Fla. 5th DCA 2003).
Affirmed in part, reversed in part.